Citation Nr: 0113607	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  95-26 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a learning disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from February 1950 to October 
1953.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not submitted 
new and material evidence to reopen his claim of entitlement 
to service connection for nasal injury residuals; denied 
service connection for a learning disability, a left hip 
disorder, a left knee disorder, and a left foot disorder; 
denied compensable disability evaluations for the veteran's 
service-connected left (minor) clavicular fracture residuals 
and left tibial fracture residuals; and denied a compensable 
evaluation under the provisions of 38 C.F.R.§ 3.324.  In 
December 1994, the veteran submitted a notice of 
disagreement.  In April 1995, the RO, in pertinent part, 
determined that the November 1994 rating decision was clearly 
and unmistakably erroneous to the extent which it denied a 
compensable evaluation under the provisions of 38 
C.F.R.§ 3.324 and granted the evaluation.  In April 1995, the 
RO issued a statement of the case to the veteran and his 
accredited representative.  In July 1995, the veteran 
submitted a substantive appeal.  

In November 1995, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
November 1996, the RO determined that the VA's January 1965 
rating decision denying service connection for nasal injury 
residuals was clearly and unmistakably erroneous; established 
service connection for nasal fracture residuals including a 
deviated septum; assigned a noncompensable evaluation for 
that disability; granted service connection for left medial 
malleus fracture residuals; assigned a 10 percent evaluation 
for that disability; increased the evaluation for the 
veteran's right knee arthritis from noncompensable to 30 
percent; and increased the evaluations for his left (minor) 
clavicular fracture residuals and left tibial fracture 
residuals from noncompensable to 10 percent.  In November 
1996, the veteran submitted a notice of disagreement with 
that portion of the November 1996 rating decision which 
assigned a noncompensable evaluation for his nasal fracture 
residuals.  In a December 1996 written statement, the veteran 
expressly withdrew his claims for service connection for a 
left hip disorder, a left knee disorder, and a left foot 
disorder and increased evaluations for his right knee 
arthritis, left clavicular fracture residuals, and left 
tibial fracture residuals.  In February 1997, the RO denied 
service connection for the loss of the sense of taste.  In 
March 1999, the RO determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a learning disability and increased the 
evaluation for the veteran's nasal fracture residuals from 
noncompensable to 10 percent, the maximum evaluation 
available under the provisions of 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  In January 2000, the Board remanded 
the veteran's claim to the RO for additional action.  

In November 2000, the RO granted service connection for 
tongue laceration residuals with a partial loss of the sense 
of taste; assigned a noncompensable evaluation for that 
disability; and denied a compensable evaluation for the 
veteran's cerebral concussion residuals.  In March 2001, the 
local accredited representative submitted a notice of 
disagreement with the assignment of a noncompensable 
evaluation for the veteran's tongue laceration residuals and 
the denial of a compensable evaluation for his 
service-connected cerebral concussion residuals.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for a 
learning disability upon its determination that the veteran 
had not submitted a well-grounded claim.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The local accredited representative has submitted a timely 
notice of disagreement with both the assignment of a 
noncompensable evaluation for the veteran's tongue laceration 
residuals and the denial of an increased evaluation for his 
cerebral concussion residuals.  The RO has not issued a 
statement of the case or supplemental statement of the case 
which addresses those issues.  The United States Court of 
Appeals for Veterans Claims (Court) has directed that where a 
veteran has submitted a timely notice of disagreement with an 
adverse decision and the RO has not subsequently issued a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  
Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

2.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for a learning disability.  

3.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the issues of the 
evaluation of the veteran's tongue 
laceration residuals including the 
partial loss of the sense of taste and 
the veteran's entitlement to an increased 
evaluation for his cerebral concussion 
residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

